DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number 224
Reference number 312a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

the invention specified in the claims. Therefore, the “a center axis line of a first fastening member inserted in the recess closest to a proximal end of the cutting insert and the first imaginary reference plane making an angle” of claim 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action
to avoid abandonment of the application. Any amended replacement drawing sheet should include all of
the figures appearing on the immediate prior version of the sheet, even if only one figure is being
amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a
drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate changes made to the
brief description of the several views of the drawings for consistency. Additional replacement sheets
may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted
after the filing date of an application must be labeled in the top margin as either “Replacement Sheet”
or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the
applicant will be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, thus being considered having undue length.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 line 4 recites the limitation “a plurality of recesses, each being the recess…”. However, this limitation already has antecedent basis in parent claim 1 line 11, making it unclear whether these limitations refer to the same “the recess” or the different plurality of “the recess”. For the purpose of examination, it has been assumed these refer to different recesses from the recess in claim 1 line 11.

Claim 2 line 2 recites the limitation “…each recess having a bottom”. However, this limitation already has antecedent basis in parent claim 1 line 11, making it unclear whether these limitations refer to the same “a bottom” or different “a bottom” of a recess. For the purpose of examination, it has been assumed these refer to the recesses having a bottom of same type as the recesses of claim 1 line 11.

Claim 2 line 4 recites the limitation “a first fastening member”. However, this limitation already has antecedent basis in parent claim 1 lines 2-3, making it unclear whether these limitations refer to the 

Claim 2 lines 4-8 recites " a center axis line of a first fastening member inserted in the recess closest to a proximal end of the cutting insert and the first imaginary reference plane making an angle that is smaller than an angle made by a center axis line of a second fastening member inserted in the recess closest to a distal end of the cutting insert and the first imaginary reference plane. It is unclear what is meant by this phrase, as the first imaginary reference plane is parallel to the rotation axis of the body and perpendicular to the center axis of the recess making it that there is no angle with the centerline axis of the fastening members. For the purpose of examination, it has been assumed that the center axis line of the first fastening member has a smaller angle with respect to axis of rotation than an angle made by the center axis line of the second fastening member with respect to axis of rotation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgulis (US 2006/0045633 A1).
Regarding claim 1, Morgulis teaches an indexable cutting tool (#11) comprising 
a body (#12) rotatable around a rotation axis (rotates on axis #19), 
an exchangeable cutting insert (#15) attached to the body, and 

part and where distal end is facing face #33 in fig. 3) formed with a radially reducing tapered surface (see annotated fig. below), 

    PNG
    media_image1.png
    218
    314
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    247
    398
    media_image2.png
    Greyscale

the cutting insert including an upper surface (#24) and a lower surface (see fig. 4a where the lower surface of insert #15c can be seen and its shaped same as #24), each formed in a rectangular 
shape (see fig. 4a) with a pair of longer sides (see annotated fig. below) and a pair of shorter sides (see annotated fig. below), and 

    PNG
    media_image3.png
    421
    750
    media_image3.png
    Greyscale

a side surface (#26) connecting the upper surface and the lower surface (see fig. 3), 
a cutting edge (#21) being formed in an intersecting edge portion (see annotated fig. below) where the upper surface and the side surface intersect along the longer side, 

    PNG
    media_image4.png
    113
    161
    media_image4.png
    Greyscale

the upper surface being formed with a recess (#27) having a bottom (#34), at least part of an inner wall surface of the recess being a curved surface (see annotated fig. below) 

    PNG
    media_image2.png
    247
    398
    media_image2.png
    Greyscale

bulged toward a center axis of the recess (it bulges toward axis of recess #30), given that a plane including the center axis of the recess and parallel to the rotation axis of the body is taken as a first imaginary reference plane (see annotated fig. below), and 
a plane including the center axis of the recess and perpendicular to the rotation axis of the body is taken as a second imaginary reference plane (see annotated fig. below), 

    PNG
    media_image5.png
    376
    457
    media_image5.png
    Greyscale

the recess, when divided into four (see annotated fig below), a first, a second, a third, and a fourth, regions 

    PNG
    media_image6.png
    361
    567
    media_image6.png
    Greyscale

by the first imaginary reference plane and the second imaginary reference plane having the second region located on a center side closer to the rotation axis of the body and on a proximal side of the body (see annotated fig. above where second region is closer to axis #19) in the recess, the tapered surface of 
the fastening member making contact with the curved surface (see fig. 3 and 7 where curved surface #36 would secure insert #15 from dropping out and making contact) within the second region, and 
the fastening member having a center axis line (#30) inclined in such a direction that a head part (see annotated fig. below) opposite from the distal end part is located closer to the center side and the proximal side of the body than the distal end part.

    PNG
    media_image7.png
    357
    445
    media_image7.png
    Greyscale


Regarding claim 3, Morgulis teaches the cutting tool of claim 1, Morgulis further discloses: wherein the cutting edge is a cutting edge for cutting threads (Paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morgulis (US 2006/0045633 A1) in view of Muthuchidambaram et al. (US 2015/0283619 A1).

Regarding claim 2, Morgulis discloses the invention of claim 1, Morgulis further discloses: wherein a plurality of recesses (see fig. 4a and 6 with plurality of recesses #27), each being the recess having a bottom (each have a bottom #34), are formed on the upper surface of the cutting insert (see fig. 4a and 6).
Morgulis fails to directly disclose: a center axis line of a first fastening member inserted in the recess closest to a proximal end of the cutting insert the first imaginary reference plane making an angle that is smaller than an angle made by a center axis line of a second fastening member inserted in the recess closest to a distal end of the cutting insert and the first imaginary reference plane.
In the same field of endeavor, namely cutting tools, Muthuchidambaram et al. teaches: a center axis line of a first fastening member (#26, #80) inserted in the recess closest to a proximal end of the cutting insert (closest to cutting insert #48 as seen on fig. 3) and the first imaginary reference plane making an angle that is smaller than an angle (first screw #26 has an angle #24 with second screw #34 and the angle of first screw is smaller, with the second screw being angled as seen in fig. 2) made by a center axis line of a second fastening member (#34) inserted in the recess closest to a distal end of the 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Morgulis so that the a center axis line of a first fastening member inserted in the recess closest to a proximal end of the cutting insert the first imaginary reference plane making an angle that is smaller than an angle made by a center axis line of a second fastening member inserted in the recess closest to a distal end of the cutting insert and the first imaginary reference plane as taught by Muthuchidambaram et al. in order to securely hold the cutting insert by having an angled second screw that that causes the front portion to act as a cantilevered member and consequently pull the cutting insert rearward into the intended and correct position (Paragraph 0038). 

Regarding claim 4, the combination of Morgulis and Muthuchidambaram et al. discloses the invention of claim 2, the combination further discloses: wherein the cutting edge is a cutting edge for cutting threads (Paragraph 0022 of Morgulis).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjoo (US 2009/0162151 A1) teaches a cutting tool with screws and a cutting insert similar to the cutting insert of the indexable cutting tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722